DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present application No. 17/096,371 filed 11/12/2020.

Information Disclosure Statement
The information disclosure statement 11/12/2020 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

Allowable Subject Matter
Claims 1-8 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the ; An antenna device comprising: a substrate having a plurality of insulating layers each having a main surface extending in a first direction and in a second direction perpendicular to the first direction, the plurality of insulating layers being laminated in a third direction perpendicular to the first and second directions; a first ground pattern formed on the main surface of a first insulating layer included in the plurality of insulating layers; a first radiating conductor pattern formed on the main surface of a second insulating layer included in the plurality of insulating layers and overlapping the first ground pattern in the third direction; a second ground pattern constituted by a first via conductor provided so as to penetrate at least two insulating layers included in the plurality of insulating layers in the third direction, the first via conductor being larger in size in the first direction than in the second direction; and a second radiating conductor pattern constituted by a second via conductor provided so as to penetrate at least one insulating layer included in the plurality of insulating layers in the third direction, the second via conductor being larger in size in the first direction than in the second direction, the second radiating conductor pattern overlapping the second ground pattern in the second direction. 
          Therefore, claim 1 and its dependent claims 2-7 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 8 with the allowable feature being; A circuit board on which an antenna device is mounted, wherein the antenna device comprising: a substrate having a plurality of insulating layers each having a main surface extending in a first direction and in a second direction perpendicular to the first direction, the plurality of insulating layers being laminated in a third direction perpendicular to the first and second directions; a first ground pattern formed on the main surface of a first insulating layer included in the plurality of insulating layers; a first radiating conductor pattern formed on the main surface of a second insulating layer included in the plurality of insulating layers and overlapping the first ground pattern in the third direction; a second ground pattern constituted by a first via conductor provided so as to penetrate at least two insulating layers included in the plurality of insulating layers in the third direction, the first via conductor being larger in size in the first direction than in the second direction; and a second radiating conductor pattern constituted by a second via conductor provided so as to penetrate at least one insulating layer included in the plurality of insulating layers in the third direction, the second via conductor being larger in size in the first direction than in the second direction, the second radiating conductor pattern overlapping the second ground pattern in the second direction.                      
           Therefore, claim 8 is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847